AMENDED AND RESTATED TRANCHE A WARRANT

THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, (THE “ACT”) OR
ANY APPLICABLE STATE SECURITIES LAWS. THIS WARRANT AND THE COMMON SHARES
ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS
TO THIS WARRANT OR THE UNDERLYING SHARES OF COMMON STOCK UNDER SAID ACT AND
APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE X-CHANGE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.

     
Issuer:
Class of Stock:
Issue Date:
Date Amended:
Expiration Date:
Warrant No.
  The X-Change Corporation
Common Stock
December 4, 2007
July 10, 2008
December 4, 2012


 
   

This Amended and Restated Tranche A Warrant (this “Warrant”) amends and restates
the Tranche A Warrant issued pursuant to that certain Securities Purchase
Agreement dated December 4, 2007, as amended, modified or supplemented from time
to time (the “Purchase Agreement”) by and among The X-Change Corporation, a
Nevada corporation (the “Company”), and, among others, [Name of Purchaser] (the
“Holder”). The Company and the Holder may hereinafter be referred to
individually as a “Party” or collectively as the “Parties.” All capitalized
terms used but not defined herein shall have the meaning ascribed to such term
in the Purchase Agreement.

This Warrant is one of the Tranche A Warrants and Tranche B Warrants (each as
defined in the Purchase Agreement) issued for shares of Common Stock of the
Company pursuant to the Purchase Agreement (collectively, the “Warrant Series”).

1. Number of Shares. In connection with the purchase by Purchaser of a Tranche A
Note (as defined in the Purchase Agreement) pursuant to the Purchase Agreement,
the Company hereby grants to the Holder, pursuant to this Warrant, subject to
the terms and condition set forth herein, the right to purchase shares of the
Company’s Common Stock, as adjusted pursuant to Section 6 (the “Shares”) at a
price per share equal to the Exercise Price set forth in Section 2 below.

2. Exercise Price. The exercise price for the Shares shall be $0.50 per Share,
as adjusted pursuant to Section 6 (the “Exercise Price”).

3. Exercise Period. The Warrant may be exercised (the “Exercise Period”)
commencing on the date set forth above as the Issue Date (the “Issue Date”) set
forth above and ending on the date set forth above as the Expiration Date (the
“Expiration Date”).

4. Method of Exercise. This Warrant may be exercised in whole or in part, at any
time or from time to time during the Exercise Period, by surrender of this
Warrant and delivery of a completed Exercise Form attached hereto as Schedule A,
duly executed and directed to the Company at its principal place of business,
accompanied by certified funds payable to the Company in the amount of the
appropriate Exercise Price. Upon receipt of the Exercise Form and the Exercise
Price, the Company shall make prompt delivery (in any event within three
(3) Business Days (as defined in the Purchase Agreement) of receipt of the
Exercise Form and Exercise Price) of a certificate evidencing the number of
whole Shares to which the Holder may be entitled, and pay to the Holder, in lieu
of issuing any fractional Share, cash in an amount equal to the amount of any
fraction associated with any such fractional Share multiplied by the then
effective Exercise Price. In case of the purchase of less than all the Shares
purchasable under this Warrant, the Company shall cancel this Warrant upon
surrender hereof and shall execute and deliver a new Warrant of like tenor and
date for the balance of the Shares purchasable hereunder.

5. Rights as Stockholder. The Holder shall have no rights as a stockholder of
the Company with respect to any shares of Common Stock subject to the Warrant
prior to the exercise of this Warrant, and then only with respect to those
shares of Common Stock actually acquired upon such due and proper exercise.

6. Adjustment of Exercise Price and Number of Shares. The Exercise Price and the
number of shares of Common Stock (or amount of other securities or property)
purchasable upon the exercise of this Warrant shall be subject to adjustment
from time to time upon the occurrence of certain events described in this
Section 6.

(a) Subdivision or Combination of Stock. If the Company shall effect a stock
dividend or stock split or subdivide its outstanding shares of Common Stock into
a greater number of shares, the Exercise Price in effect immediately prior to
such stock dividend, stock split or subdivision shall be proportionately
reduced, and conversely, if the Company shall effect a reverse stock split or
combine its outstanding shares of Common Stock into a smaller number of shares,
the Exercise Price in effect immediately prior to such reverse stock split or
combination shall be proportionately increased. Upon each adjustment of the
Exercise Price, the Holder of this Warrant shall thereafter be entitled to
purchase, at the Exercise Price resulting from such adjustment, the number of
shares obtained by multiplying the Exercise Price in effect immediately prior to
such adjustment by the number of shares purchasable pursuant hereto immediately
prior to such adjustment, and dividing the product thereof by the Exercise Price
resulting from such adjustment.

(b) Dividends in Common Stock, Other Stock, Property, Reclassification. If the
holders of Common Stock (or any shares of stock or other securities at the time
receivable upon the exercise of this Warrant) shall have received or become
entitled to receive, without payment therefor,

(i) Common Stock or any shares of stock or other securities that are directly or
indirectly convertible into or exchangeable for Common Stock, or any rights or
options to subscribe for, purchase or otherwise acquire any of the foregoing by
way of dividend or other distribution (other than shares of Common Stock issued
as a stock dividend, stock split or subdivision, adjustments in respect of which
shall be covered by the terms of Section 6(a) above),

(ii) any cash or property paid or payable otherwise than as a cash dividend
(other than a liquidation or dissolution, which shall be covered by the terms of
Section 6(e) below), or

(iii) additional shares of Common Stock or additional stock or other securities
or property (including cash) by way of spin-off, split-up, reclassification,
recapitalization, reorganization, combination of shares or similar corporate
rearrangement (other than shares of Common Stock issued as a stock dividend,
stock split or subdivision, adjustments in respect of which shall be covered by
the terms of Section 6(a) above),

then, and in each such case, the Holder hereof shall, upon the exercise of this
Warrant, be entitled to receive, in addition to the number of shares of Common
Stock receivable upon such exercise, and without payment of any additional
consideration therefor, the amount of stock and other securities and property
(including cash in the cases referred to in clauses (ii) and (iii) above) which
such Holder would hold on the date of such exercise had such Holder been the
holder of record of such Common Stock as of the date on which holders of Common
Stock received or became entitled to receive such shares or all other additional
stock and other securities and property.

(c) Reorganization, Reclassification, Consolidation, Merger or Sale. If any
reclassification, recapitalization or reorganization, or consolidation or merger
of the Company with another corporation, or the sale of all or substantially all
of its assets or other similar transaction, shall be effected in such a way that
holders of Common Stock shall be entitled to receive, with respect to or in
exchange for their shares of Common Stock, securities or other assets or
property (an “Organic Change”) and the Company is the resulting or surviving
corporation of such Organic Change, then, as a condition of such Organic Change,
provisions shall be made by the Company whereby the Holder hereof shall
thereafter have the right to purchase and receive (in lieu of the shares of the
Common Stock of the Company purchasable and receivable upon the exercise of this
Warrant immediately prior to such Organic Change) such shares of stock,
securities or other assets or property as may be issued or payable in connection
with such Organic Change with respect to or in exchange for the number of
outstanding shares of such Common Stock purchasable and receivable upon the
exercise of this Warrant immediately prior to such Organic Change. In the event
of any Organic Change, appropriate provision shall be made by the Company with
respect to the rights and interests of the Holder of this Warrant to the end
that the provisions hereof (including, without limitation, provisions for
adjustments of the Exercise Price and of the number of shares (or amount of
stock, other securities or property) purchasable and receivable upon the
exercise of this Warrant) shall thereafter be applicable, in relation to any
shares of stock, securities or property thereafter deliverable upon the exercise
hereof. In the event of any Organic Change pursuant to which the Company is not
the surviving or resulting corporation, prior to the consummation thereof, the
corporation resulting from such Organic Change or the corporation purchasing
such assets shall assume by written instrument the obligation to deliver to the
Holder such             shares of stock, securities or assets as, in accordance
with the foregoing provisions, the Holder may be entitled to purchase.

(d) Cancelled Shares. If any of the Cancelled Shares (as defined below) are
treated as issued and outstanding or given comparable legal effect (a “Cancelled
Share Effectiveness”), then immediately upon such Cancelled Share Effectiveness,
the Exercise Price shall be reduced to a price (calculated to the nearest 1/10th
cent) equal to the product obtained by multiplying the Exercise Price in effect
immediately prior to such Cancelled Share Effectiveness by a fraction, the
numerator of which is equal to the total number of shares of Common Stock
outstanding immediately prior to such Cancelled Share Effectiveness, and the
denominator of which is equal to the sum of (a) the total number of
            shares of Common Stock outstanding immediately prior to such
Cancelled Share Effectiveness plus (b) the number of shares of Cancelled Shares
treated as issued and outstanding or given comparable legal effect. Upon each
adjustment of the Exercise Price, the Holder of this Warrant shall thereafter be
entitled to purchase, at the Exercise Price resulting from such adjustment, the
number of shares obtained by multiplying the Exercise Price in effect
immediately prior to such adjustment by the number of shares purchasable
pursuant hereto immediately prior to such adjustment, and dividing the product
thereof by the Exercise Price resulting from such adjustment. To the extent that
any Cancelled Share Effectiveness occurs after all or a portion of this Warrant
has been exercised for shares of Common Stock, the Corporation shall immediately
distribute to the Holder the number of shares of Common Stock that the Holder
would have received had such Cancelled Share Effectiveness occurred prior to
such exercise. “Cancelled Shares” shall mean the Common Stock issued by the
Company in connection with (i) the acquisition of WEBiX Inc., which was
subsequently rescinded on March 13, 2003, (ii) the acquisition of the business,
operations and prospects of Kolt Oil and Gas, which was subsequently rescinded,
(iii) the acquisition of furniture under a note with RHC and (iv) any other
issuance of Common Stock prior to the date hereof that would cause the Company
to have more than 31,589,501 shares of Common Stock outstanding as of the date
hereof if such shares are treated as issued and outstanding or given comparable
legal effect.

(e) Certain Events. If any change in the outstanding Common Stock of the Company
or any other event occurs as to which the other provisions of this Section 6 are
not strictly applicable or if strictly applicable would not fairly protect the
purchase rights of the Holder of the Warrant in accordance with such provisions,
then the Board of Directors of the Company shall make an adjustment in the
number and class of shares or other securities or property available under the
Warrant, the Exercise Price or the application of such provisions, so as to
protect such purchase rights as aforesaid. The adjustment shall be such as will
give the Holder of the Warrant upon exercise for the same aggregate Exercise
Price the total number, class and kind of shares or other securities or property
as the Holder have owned had the Warrant been exercised prior to the event and
had the Holder continued to hold such shares until after the event requiring
adjustment.

(f) No Impairment. The Company shall not, by amendment of its articles or
certificate of incorporation or through a reorganization, transfer of assets,
consolidation, merger, dissolution, issue, or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed under this Warrant by the Company, but
shall at all times assist in carrying out all of the provisions of this Warrant
and in taking all such action as may be reasonably necessary or appropriate to
protect the Holder’s rights hereunder against impairment. If the Company takes
any action affecting its Common Stock other than as described above that
adversely affects the Holder’s rights under this Warrant, the Exercise Price
shall be adjusted downward and the number of shares of Common Stock issuable
upon exercise of this Warrant shall be adjusted upward in such a manner that the
aggregate Exercise Price of this Warrant is unchanged.

(g) Notices of Change.

(i) Immediately upon any adjustment in the number or class of shares subject to
this Warrant and of the Exercise Price, the Company shall give written notice
thereof to the Holder, and furnish the Holder with a certificate of its Chief
Financial Officer setting forth in reasonable detail such adjustment and the
facts upon which such adjustment is based. The Company shall, upon written
request, furnish the Holder a certificate setting forth the Exercise Price in
effect upon the date thereof and the series of adjustments leading to such
Exercise Price,

(ii) The Company shall give written notice to the Holder at least twenty (20)
Business Days prior to the date on which the Company closes its books or takes a
record for determining rights to receive any dividends or distributions,

(iii) The Company shall also give written notice to the Holder at least twenty
(20) Business Days prior to the date on which an Organic Change shall take
place, and

(iv) The Company shall give written notice to the Holder at least thirty (30)
Business Days prior to the effective date of any proposed liquidation, or
dissolution or winding up of the Company.

(h) Calculations. All calculations under this Section 6 shall be made to the
nearest 1/10th of a cent or the nearest 1/100th of a share, as applicable. The
number of shares of Common Stock outstanding at any given time shall not include
shares owned or held by or for the account of the Company, and the disposition
of any such shares shall be considered an issue or sale of Common Stock.

(i) Adjustments. Notwithstanding any provision of this Section 6, no adjustment
of the Exercise Price shall be required if such adjustment is less than $0.001;
provided, however, that any adjustments that by reason of this Section 6(i) are
not required to be made shall be carried forward and taken into account for
purposes of any subsequent adjustment.

7. Investment Representations.

(a) The Holder represents and warrants to the Company that the Holder is
acquiring the Warrant and the Shares issuable upon exercise of the Warrant for
the Holder’s own account for the purpose of investment and not with a view
toward resale or other distribution thereof in violation of the Act. The Holder
acknowledges that the effect of the representations and warranties is that the
economic risk of the investment in the Warrant must be borne by the Holder.
These representations and warranties shall be deemed to be continuing
representations and warranties and shall be in full force and effect upon such
exercise of the Warrant granted hereby. The Holder has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of its investment, and has the ability to bear the economic
risks of its investment.

(b) In order to enable the Company to comply with the Act and any relevant state
Law (as defined in the Purchase Agreement), the Company may require the Holder,
as a condition of the exercising of the Warrant granted hereunder, to give
written assurance satisfactory to the Company that the shares of Common Stock
subject to the Warrant are being acquired for its own account, for investment
only, with no view to the distribution of same, and that any subsequent resale
of any such shares of Common Stock either shall be made pursuant to a
registration statement under the Act, which shall become effective and is
current with regard to the shares of Common Stock being sold, or shall be made
pursuant to an exemption from registration under the Act. If the shares of
Common Stock purchased pursuant to the exercise of the Warrant are not subject
to an effective registration statement under the Act, the certificates
evidencing shares of Common Stock purchased upon exercise of the Warrant shall
bear the following restrictive legend or a substantially similar legend:

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE, STATE SECURITIES LAWS.
THESE SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND
APPLICABLE STATE LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
X-CHANGE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.”

(c) The Holder represents and warrants that the Holder is an “accredited
investor” within the meaning of Rule 501(a) of Regulation D of the Act.

8. Transfer.

(a) Transfer Restricted. This Warrant, and any rights hereunder, may not be
assigned or transferred, except as provided in the legend hereon and in
accordance with and subject to provisions of (i) all applicable state securities
Laws and (ii) the Act, and the rules and regulations promulgated thereunder. Any
purported transfer or assignment made other than in accordance with this
Section 8 shall be null and void and of no force and effect.

(b) Assignment. Any assignment permitted hereunder shall be made by surrender of
this Warrant to the Company at its principal place of business as set forth
below with a Form of Assignment in substantially the form attached hereto as
Exhibit B, duly completed and executed and funds sufficient to pay any transfer
tax, if any. In such event, the Company shall, without charge, execute and
deliver a new Warrant in the name of the assignee named in such instrument of
assignment in the amount so assigned and this Warrant shall be promptly
canceled; provided, however, that in the event that the Holder hereof shall
assign or transfer less than the full amount of this Warrant, a new Warrant
evidencing the remaining portion of this Warrant not so assigned or transferred
shall be issued in the name of the Holder, at the sole expense of the Company.

9. Loss, etc. of Warrant. Upon (i) receipt of evidence satisfactory to the
Company of the loss, theft, destruction or mutilation of the Warrant,
(ii) receipt of indemnity reasonably satisfactory to the Company, if the Warrant
is lost, stolen, or destroyed, (iii) placement of a bond (if required by the
Company) and indemnity satisfactory in form and substance to the Company, and
(iv) surrender and cancellation of the Warrant, if mutilated, the Company shall
execute and deliver to the Holder a new Warrant of like date, tenor and
denomination.

10. Charges, Taxes and Expenses. Issuance of certificates for shares of Common
Stock shall be made without charge to the Holder for any issuance tax in respect
of such issuance (including documentary, stamp or similar tax) or other cost
incurred by the Company in connection with such conversion and the related
issuance of shares of Common Stock, other than any transfer taxes resulting from
the transfer of converted shares to a person or persons other than the
converting holder. Upon exercise of this Warrant, the Company shall take all
such actions as are necessary in order to insure that the Common Stock issuable
with respect to such conversion shall be validly issued, fully paid, and
nonassessable.

11. Due Authorization; Compliance. The authorization, sale, issuance and
delivery of the Warrant have been approved by all requisite corporate action of
the Company. The exercise of the Warrant into shares of Common Stock are not and
will not be subject to any preemptive rights or rights of first refusal that
have not been properly waived or complied with at or prior to Closing of the
Purchase Agreement.

12. Governing Law; Venue. THIS WARRANT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO CONFLICTS OF
LAWS RULES OR PRINCIPLES THEREOF. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SERVING DALLAS COUNTY,
TEXAS, FOR THE PURPOSES OF ANY ACTION ARISING OUT OF THIS WARRANT, OR THE
SUBJECT MATTER HEREOF. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY
HEREBY WAIVES AND AGREES NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE OR
OTHERWISE, IN ANY SUCH ACTION (A) THAT SUCH PARTY IS NOT PERSONALLY SUBJECT TO
THE JURISDICTION OF THE ABOVE-NAMED COURTS, (B) THAT THE ACTION IS BROUGHT IN AN
INCONVENIENT FORUM, (C) THAT IT IS IMMUNE FROM ANY LEGAL PROCESS WITH RESPECT TO
ITSELF OR ITS PROPERTY, (D) THAT THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS
IMPROPER, OR (E) THAT THIS WARRANT, OR THE SUBJECT MATTER HEREOF, MAY NOT BE
ENFORCED IN OR BY SUCH COURTS. IN THE EVENT THAT ANY PROVISION OF THIS WARRANT
DELIVERED IN CONNECTION HEREWITH IS INVALID OR UNENFORCEABLE UNDER ANY
APPLICABLE STATUTE OR RULE OF LAW, THEN SUCH PROVISION SHALL BE DEEMED
INOPERATIVE TO THE EXTENT THAT IT MAY CONFLICT THEREWITH AND SHALL BE DEEMED
MODIFIED TO CONFORM TO SUCH STATUTE OR RULE OF LAW SO LONG AS THE ECONOMIC OR
LEGAL SUBSTANCE OF THE TRANSACTIONS CONTEMPLATED HEREBY IS NOT AFFECTED IN ANY
MANNER MATERIALLY ADVERSE TO ANY PARTY. ANY SUCH PROVISION WHICH MAY PROVE
INVALID OR UNENFORCEABLE UNDER ANY LAW SHALL NOT AFFECT THE VALIDITY OR
ENFORCEABILITY OF ANY OTHER PROVISION OF THIS WARRANT, WHICH SHALL REMAIN
ENFORCEABLE IN ACCORDANCE WITH ITS RESPECTIVE TERMS.

13. Reservation of Shares; Issuance of Shares. The Company has reserved and will
keep available, out of the authorized and unissued shares of Common Stock, the
full number of Shares sufficient to provide for the exercise of the rights of
the Holder hereunder. The Company covenants and agrees that, in accordance with
the terms herein, all shares of Common Stock that may be delivered upon the
appropriate exercise of the Warrant will, upon delivery, be duly paid and
non-assessable and shall be free from all taxes, liens and charges with respect
to the purchase thereof hereunder.

14. Successors. All the covenants and provisions of this Warrant by or for the
benefit of the Company or the Holder shall bind and inure to the benefit of
their respective successors and permitted assigns.

15. Amendments. Any term of this Warrant may be amended with the written consent
of the Company and the holders of Warrants constituting the Warrant Series
representing not less than seventy-five percent (75%) of the shares of Common
Stock issuable upon exercise of any and all outstanding Warrants constituting
the Warrant Series, even without the consent of the Holder. Any amendment
effected in accordance with this Section 15 shall be binding upon each holder of
any of the Warrants constituting the Warrant Series, each future holder of all
such Warrants, and the Company; provided, however, that no special consideration
or inducement may be given to any such holder in connection with such consent
that is not given ratably to all such holders, and that such amendment must
apply to all such holders equally and ratably in accordance with the number of
shares of Common Stock issuable upon exercise of their Warrants. The Company
shall promptly give notice to all holders of the Warrants constituting the
Warrant Series of any amendment effected in accordance with this Section 15.

16. Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given and sent as follows:

(a) upon personal delivery to the party to be notified;

(b) when sent by confirmed facsimile if sent during normal business hours of the
recipient, or if delivered after normal business hours, then on the next
Business Day;

(c) three (3) Business Days after having been sent by registered or certified
mail, return receipt requested, postage prepaid; or

(d) one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt.

If to the Company, to:

The X-Change Corporation

710 Century Parkway

Allen, Texas 75013

Attention: George DeCourcy, Chief Financial Officer

Facsimile: 972-359-6334

with a copy (which shall not constitute notice) to:

Strasburger & Price, LLP

901 Main Street, Suite 4400

Dallas, Texas 75202

Attention: Kevin Woltjen, Esq.

Facsimile: 214-659-4025

If to the Holder, to:

with a copy (which shall not constitute notice) to:

Weil, Gotshal & Manges LLP
200 Crescent Court, Suite 300
Dallas, Texas 75201
Attention: R. Scott Cohen, Esq.
Facsimile: 214-746-7777

or at such other address as the Company or the Holder may designate by written
notice to the other in accordance with this Section 16.

17. Attorneys Fees. In the event of any dispute between the parties concerning
the terms and provisions of this Warrant, the party prevailing in such dispute
shall be entitled to collect from the other party all costs incurred in such
dispute, including reasonable attorneys fees.

18. Remedies. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder, by vitiating the intent and
purpose of the transactions hereby. Accordingly, the Company acknowledges that
the remedy at law for a breach of its obligations under this Warrant will be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Warrant, that the Holder shall be entitled, in
addition to all other available remedies at law or in equity, and in addition to
the penalties assessable herein, to an injunction or injunctions restraining,
preventing or curing any breach of this Warrant and to enforce specifically the
terms and provisions hereof, without the necessity of showing economic loss and
without any bond or other security being required.

19. Waiver. No failure or delay on the part of the Holder hereof in the exercise
of any power, right or privilege hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other right, power or
privilege. All rights and remedies existing hereunder are cumulative to, and not
exclusive of, any rights or remedies otherwise available.

20. Counterparts. This Warrant may be executed in any number of counterparts,
each of which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument.

[Remainder of Page Intentionally Left Blank. Signature Page Follows.]

1

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed in its
name effective as of the 4th day of December 2007.

The X-Change Corporation

By:

Name:

Its:

2

SCHEDULE A

EXERCISE FORM

(To be Executed by the Registered Holder to Exercise
the Rights to Purchase Common Shares Evidenced by the Warrant)

The X-Change Corporation
710 Century Parkway
Allen, Texas 75013

The undersigned,      , hereby irrevocably subscribes for      shares of The
X-Change Corporation’s Common Stock pursuant to and in accordance with the terms
and conditions of the Amended and Restated Tranche A Warrant dated as of
December 4, 2007, and amended and restated on July      , 2008, and herewith
makes payment of $     therefore, and requests that a certificate for such
shares be issued in the name of the undersigned and be delivered to the
undersigned at the address stated below. The undersigned makes the
representations and warranties set forth in Section 7 of the Amended and
Restated Tranche A Warrant.

As provided for in the Amended and Restated Tranche A Warrant, the undersigned
further requests that, in the event the number of shares subscribed for herein
shall not be all of the shares of The X-Change Corporation’s Common Stock
purchasable under the Amended and Restated Tranche A Warrant, a new Warrant of
like tenor for the balance of the warrant not exercised be delivered to the
undersigned.

Name:

Signed:

Address:

Date:

3

SCHEDULE B

ASSIGNMENT FORM

(To assign the foregoing Warrant, execute this form and supply required
information.
Do not use this form to exercise the Warrant)

FOR VALUE RECEIVED, hereby sells, assigns and transfers all of the rights of the
undersigned under the attached Warrant with respect to the number of shares of
Common Stock covered thereby set forth below, unto:

                  Name of Assignee   Address   No. of Shares

By:
Name:
Title:


Signature Guaranteed:

By:

The signature should be guaranteed by an eligible guarantor institution pursuant
to Rule 17Ad-15 under the Securities Exchange Act of 1934.

4